Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
           
A request for continued examination under 37 CFR 1.114, including fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 02, 2022 has been entered.
 
Response to Amendment

Applicant's request for reconsideration and Accompanying Remarks filed on September 02, 2022 have been entered and considered. Claims 1, 3 - 12 and 16 – 19 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Whitney as detailed in the Office Action dated November 05, 2021. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3 – 5, 8 – 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whitney et al. GB 2 081 175 A (Whitney). 

Considering claim 1, Whitney teaches cellulosic regenerated staple fibers having wet modulus between 0.5 and 1.2 g/d or 4.4 to 10.5 cN/tex; conditioned tenacity between 26.4 and 35.2 cN/tex [Page 3, 13]. In table III Whitney teaches examples 1 – 8 showing values for wet modulus, conditioned tenacity and titer. The values for said properties meet the required relationship between titer and wet modulus, and the relationship between titer and conditioned tenacity, as required in claim 1. Whitney does not recite any example of fiber having titer within the claimed range 0.6 to 0.9 dtex. However, Whitney teaches that in the process of making the fibers of the disclosure, immediately after leaving the spin bath, the filaments as a group or tow, and while they are substantially soluble in dilute alkali, are stretched from 100 to 300 % [Page 2, 37 – 40]. Thus, suggesting that the filaments may have titers smaller than those of the fibers in examples, wherein the higher stretch value is 200 %. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce filaments and fibers having titers lower than those of the examples, and including values overlapping within the claimed range by increasing the drawing stretch %. The stretch % and titer value would be a result effective variable related to the final application of the fibers. 

To clarify the Office position, the examiner submits the following cases: 
Case I), which is based on the embodiment of example 1 in Whitney’s Table III, wherein the stretch % is modified from 110 % to 250 % (this % is within the range taught by Whitney 100 – 300 %). Example 1 has a denier of 1.48, which corresponds to a diameter D of 9.6 µm when converted using the relation provided by “Dynamics of Fibre Formation and Processing”, Beyreuther, et al. 2006 

    PNG
    media_image1.png
    76
    666
    media_image1.png
    Greyscale
wherein gp is the density expressed in g/cc.
Considering that the density of regenerated cellulose is 1.44 g/cc (see Azom information); and considering that the total volume of the circular fibers of Whitney is constant at different stretch %, the denier of the fibers when stretched to 250 % is 0.65 or 0.72 dtx.

Case II), which is also based on the embodiment of example 1 in Whitney’s Table III, wherein the stretch % is modified from 110 % to 200 % (this % is also within the range taught by Whitney 100 – 300 %). Under the same considerations just above, the denier of the fibers when stretched to 200 % is 0.81 or 0.90 dtx. 
    
 
Considering claims 3, 5, 8 and 10, Whitney teaches that the crimped fibers of the disclosure may be converted into yarns and fabrics [Page 3, 1 – 3]. The examiner notes that Whitney’s fabric is considered to meet the limitation of being a planar textile. 

Considering claims 4, 9 and 19, although Whitney teaches yarns and fabrics formed from fibers having similar range of fineness as the claimed yarns, it does not specifically recognize that the fabrics have the claimed weight per unit of surface. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to knit or woven fabrics using Whitney’s regenerated cellulosic fibers to any desired weight per unit of area, with reasonable expectations of success in relation to the desired final application of the fabric.
As to the limitation in claims 4 and 19, for the fibers to produced using an air spinning process, it is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Claims 6, 7, 11, 12 and 16 – 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Whitney et al. GB 2 081 175 A (Whitney) in view of Rearick et al. US 2004/0058072 A1 (Rearick).

Considering claims 6, 7, 11, 12 and 16 – 18, Whitney is relied upon as set forth above in the rejection of claims 3 and 8. Further, said reference does not specifically suggest that the yarns and fabrics comprise at least one other fine fiber type. However, Rearick et al. teaches cellulosic substrates with reduced absorbent capacity having the capability to wick liquids and methods for reducing the absorbent capacity of cellulosic fibers, yarns, fabrics, garments, and other articles having cellulosic fibers [0025].  	
Furthermore, Rearick also teaches that the cellulosic substrate may include non-cellulosic fibers (such as synthetic fibers and non-cellulosic natural fibers) including, for example, a polyolefin such as polypropylene or polyethylene, polyester, nylon, polyvinyl, polyurethane, acetate, mineral fibers, silk, wool, polylactic acid (PLA), or polytrimethyl terephthalate (PTT), and may include mixtures thereof. In addition, the cellulosic substrate may consist entirely of cellulosic fiber such as cotton. The substrate may be any article that contains cellulosic fibers in the requisite amount, and includes, for example, woven fabrics, knit fabrics, nonwoven fabrics, multilayer fabrics, garments, yarns, absorbent products, top sheets of absorbent products, and the like [0029].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the regenerated cellulosic yarns suggested by Whitney with other type of fibers as taught by Rearick when it is desired to impart the yarns or fabrics with reduced absorbent capacity. 

Response to Arguments

Applicant's request for reconsideration and Accompanying Remarks filed on September 02, 2022 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Whitney as detailed in the Office Action dated November 05, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant’s arguments filed on September 02, 2022 have been careful considered, but they are found to be not persuasive for the following reasons. Further, said arguments are for the most part same or at least similar to arguments presented prior to last Office action; therefore, the examiner presents same arguments as those in last Office action. Furthermore, the examiner properly addressed the information provided in the Declarations by inventor Moelslinger, which are in part reproduced below. 

Applicant contends in new arguments that at best, the Examiner offers a calculation for Example 1 of Whitney, which Whitney specifically states at page 3, line 28 is not within the scope of the invention described in Whitney (in fact, it is described as a prior art HWM fiber), and alleges that the fibers of Whitney (which have already been stretched) could be further stretched to within the presently claimed titer range. See, e.g., Office Action at pages 4 and 8. However, Applicant maintains that Whitney does not teach or even suggest the presently claimed invention for at least the following reasons.
In response, the examiner submits that said arguments are misplaced. Further, the examiner notes that the rejection above is NOT based on the concept that the fibers of Whitney (which have already been stretched) could be further stretched to within the presently claimed titer range. The rejection above is based on following Whiney’s process, which includes the steps of preparation of a viscose solution from cellulose xanthate; deaerated viscose is spun through a spinneret into a coagulating spin bath at about 30° to 45° C. Travel of the filament through the primary spin bath should be limited to that required to develop sufficient strength for stretching, in order to avoid unnecessary regeneration, with the greater percentage of stretch achieved prior to substantial regeneration. Immediately after leaving the spin bath, the filaments as a group or tow, and while they are substantially soluble in dilute alkali, are stretched from about 100 to 300 percent. 

Moreover, the examiner acknowledges that Example 1 is based on a prior art disclosure. The purpose of its submission was to show the effect in the fineness of a fiber by changing the stretch ratio “within the range taught by Whiney”. To further illustrate that, the examiner submits below an additional case using Example 4 in Whitney.  
    
Applicant traverses the rejections in last Office action on the basis that the Office alleges that since filaments of Whitney are stretched, the stretched filament may have a titer smaller than those in Whitney’s Examples. Therefore, while Whitney lacks any examples of fibers having titers within the instantly claimed ranged, and fails to provide any evidence that the stretched filaments would result in fiber having a titer between 0.6 and 0.9 dtex, the Office still concludes that it would have been obvious to a person having ordinary skill in the art to produce filaments having titers within the instantly claimed range. Applicant could not disagree more.

In response, the examiner directs Applicant’s attention to newly introduced Case I and II, wherein the examiner presents the basis for the expectation of smaller diameter for higher stretch %:
New Case IA), which is based on the embodiment of example 4 in Whitney’s Table III, wherein the stretch % is modified from 125 % to 250 % (this % is within the range taught by Whitney 100 – 300 %). Example 4 has a denier of 1.47, which corresponds to a diameter D of 9.5 µm when converted using the relation provided by “Dynamics of Fibre Formation and Processing”, Beyreuther, et al. 2006 

    PNG
    media_image1.png
    76
    666
    media_image1.png
    Greyscale
wherein gp is the density expressed in g/cc.
Considering that the density of regenerated cellulose is 1.44 g/cc (see Azom information); and considering that the total volume of the circular fibers of Whitney is constant at different stretch %, the denier of the fibers when stretched to 250 % is 0.67 or 0.74 dtx.

Case I), which is based on the embodiment of example 1 in Whitney’s Table III, wherein the stretch % is modified from 110 % to 250 % (this % is within the range taught by Whitney 100 – 300 %). Example 1 has a denier of 1.48, which corresponds to a diameter D of 9.6 µm when converted using the relation provided by “Dynamics of Fibre Formation and Processing”, Beyreuther, et al. 2006 

    PNG
    media_image1.png
    76
    666
    media_image1.png
    Greyscale
wherein gp is the density expressed in g/cc.
Considering that the density of regenerated cellulose is 1.44 g/cc (see Azom information); and considering that the total volume of the circular fibers of Whitney is constant at different stretch %, the denier of the fibers when stretched to 250 % is 0.65 or 0.72 dtx.

Case II), which is also based on the embodiment of example 1 in Whitney’s Table III, wherein the stretch % is modified from 110 % to 200 % (this % is also within the range taught by Whitney 100 – 300 %). Under the same considerations just above, the denier of the fibers when stretched to 200 % is 0.81 or 0.90 dtx. 
Thus, the rejection is not based on “may” have smaller diameters, nor it is based on “mere conclusory statements” as Applicant contends, it is based on reasonable considerations that the skill artisan in the art would immediately understand. 

17.	With regards to the experimental work presented in the Declaration, the examiner submits that this information is misplaced. Inventor Moeslinger tries to show that it is not possible to obtain smaller filament diameters by using smaller spinnerets (36 µm). The rejection is not based on the concept of using smaller spinneret, but in performing higher (up to 300) % stretch during the formation of filaments.  
Further, in the Declaration, inventor Moeslinger argues that it is also well understood by the skilled artisan that stretching alone is not the sole factor in determining the final titer of the fiber. For example, the spinning and stretching speeds are important in determining the final titer of the fiber. In particular, the minimum fiber titer is based on a lowest fineness for a viscoelastic fluid (e.g., the viscose spinning dope), which consist of long-chained cellulosexanfhogenate molecules in alkali solution. Before going through the spinneret nozzle, these molecules are randomly orientated and entangled together in order to minimize entropy, and this leads to elastic behavior. When going through the spinneret orifice at a selected spinning speed, the speed of the flow increases, and these molecules are parallelized. Physical entanglements start to break depending on the chain lengths of the cellulose molecules. Then, after going through the spinneret orifice prior to stretching the fiber, if the flow begins to decrease, the molecules may again start to combine and to re-entangle and the diameter can increase again (e.g., relaxation period). This is called the Barus-or memory effect or “die-swell” in melt spinning. So, if you attempt to increase the stretching speed during the stretching process to obtain a smaller titer, and the long chained molecules do not have enough time to relax after coming out of the orifice, the filaments will break. 
18.	In response, the examiner submits that one of ordinary skill in the art would not have attempted to increase the stretching speed during the stretching process to obtain a smaller titer without any other process consideration. According to MPEP 2141.03 “a person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems:" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field". Further, said section of the MPEP also defines a person of ordinary skill in the art as “a person of ordinary creativity, not an automaton." KSR Int’l Co. v. Teleflex Inc.,  550 U.S. 398, 421,82 USPG2d 1385, 1397 (2007), "[l]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ”. Thus, a person of ordinary skill in the art would not need to attempt to increase the stretching speed during the stretching process to obtain a smaller titer without any other process consideration. The rejection is proper and it is therefore maintained. 
Conclusion

19.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

22.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786